Exhibit 10.2

 

STOCK OPTION AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION


2002 AMENDED AND RESTATED OMNIBUS PLAN


 

This Stock Option Agreement is made and entered into as of <Date>, by and
between City National Corporation, a Delaware corporation (the “Company”), and
<Colleague Name>, an employee of the Company or a subsidiary of the Company (the
“Optionee”), with reference to the following:

 

A.                                   On April 28, 2004 the shareholders of the
Company adopted the City National Corporation 2002 Amended and Restated Omnibus
Plan as amended from time to time thereafter, (the “Plan”), pursuant to which
the Compensation, Nominating & Governance Committee of the Board of Directors
(the “Committee”) may grant selected officers and other Company or Company
subsidiary employees options to purchase shares of the Company’s common stock,
$1.00 par value (the “Stock”).

 

B.                                     The Committee has determined, and the
Board of Directors has approved the grant to  Optionee an option to purchase
shares of Stock pursuant to the terms and conditions of this Agreement.  This
option is not an Incentive Stock Option, as that term is defined in Section 422
of the Internal Revenue Code and Treasury regulations thereunder.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the performance
of the mutual covenants contained herein, it is hereby agreed as follows:

 

1.                                      Grant of Option.  The Company hereby
grants to Optionee the right and option to purchase (the “Option”), upon the
terms and conditions set forth in this Agreement, all or any part of the
following number of shares of Stock at the following price per share:

 

Number of Shares

 

Price Per Share

 

 

 

 <# Options>

 

<Grant Price>

 

The number of shares subject to the Option and the Option exercise price are
subject to adjustment in certain events, as provided in the Plan.

 

2.                                      Time of Exercise.  The Option will vest
and may be exercised at any time and from time to time after the dates set forth
in the following schedule and before the Termination Date (as defined below) as
to all or any number of full shares not exceeding in the aggregate that
percentage of all of the shares set forth opposite each such date:

 

Time from
Date of Grant

 

Options
Vesting

 

Total Percentage of Shares as to which Options
May be Exercised

 

 

 

 

 

After 1 year

 

25%

 

25%

After 2 years

 

25%

 

50%

After 3 years

 

25%

 

75%

After 4 years

 

25%

 

100%

After 10 years
(the”Termination Date”)

 

 

 

Any unexercised Options will expire at this time

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, all of the Options shall immediately vest on the
earlier of (i) subject to the discretion of the Committee, the occurrence of a
Change in Control Event (as such term is defined in the Plan), or (ii) the date
Optionee’s employment with the Company is terminated by reason of death, Total
Disability or Retirement. In the event Colleague’s employment is terminated for
any other reason, including retirement prior to age sixty-five with the approval
of the Company or employing subsidiary, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the vesting as to any or all Options still subject to vesting, such vesting to
be effective on the date of such approval or Optionee’s termination date, if
later.

 

3.                                      Method of Exercise.  The Option or any
part thereof may be exercised by giving written notice of exercise to the
Company, sent directly to the Controller’s Department, which notice must state
the number of full shares to be purchased, and must be accompanied by payment in
full for the number of shares to be purchased.  Subject to the Company’s
Securities Trading Policy as may be in effect from time to time, such payment
may be in cash, in shares of Stock, or in a broker-assisted same-day sale
transaction or a combination thereof.  If any part of such payment consists of
Stock, such Stock must have been owned for at least six months and will be
valued at the last sale price of such Stock as reported by the New York Stock
Exchange on the date of exercise. If Optionee’s notice is received by the
Controller’s Office before 1:00 p.m (PT), the date of exercise of the Option,
will be the date of receipt by the Controller’s Office.  The exercise date for
notices received after 1:00 p.m. (PT) will be the business day following the
date of receipt by the Controller’s Office.  Not less than 100 shares may be
purchased at any one time unless the shares purchased are all of the shares then
purchasable under the Option.

 

The Company will issue and deliver to Optionee a certificate for the number of
shares purchased; provided, however, that if any federal or state law or
regulation of any securities exchange listing the Company’s shares requires the
Company to take any action with respect to the exercised share before issuance
thereof, then the date for issuance and delivery of such shares will be extended
for the period of time necessary to take such action.

 

4.                                      Withholding of Tax.  The exercise of
Non-Qualified Stock Options may result in income to you for federal or state tax
purposes.  To the extent that you become subject to taxation, you shall deliver
to the Company at the time of such exercise such amount of money or shares of
unrestricted Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash or stock remuneration then or
thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income.  If you exercise Stock Options through a cashless
transaction, taxes will be withheld from the proceeds of the sale of Shares.  
Your delivery of Shares to meet the tax withholding obligation is subject to the
Company’s Securities Trading Policy as may be in effect from time to time.  You
must have owned any stock you deliver for at least six months. Any Stock you
deliver or which is withheld by the Company will be valued on the date of which
the amount of tax to be withheld is determined.  Any fractional shares of stock
resulting from withholding of taxes will be paid to you in cash.

 

5.                                      Expiration of Options after
Termination.  Stock Options and all rights granted under this Agreement, to the
extent such rights have not been exercised, will terminate on the earlier of the
Termination Date or the earliest to occur of the following:

 

5.1              Immediately upon termination of Optionee’s employment for
cause, as determined by the Committee.

 

2

--------------------------------------------------------------------------------


 

5.2              If the employment of the Optionee terminates for any reason
other than for cause, death, Retirement, Total Disability or disability, three
(3) months after the date of such termination.

 

5.3              If Optionee’s employment terminates by reason of Retirement,
Total Disability or disability, three (3) years after the date of such
termination.

 

5.4              If Optionee dies while employed by the Company or within three
(3) months after Optionee’s employment is terminated under the conditions
specified in subparagraph 5.2 or 5.3 above, one (1) year after death.  After the
Optionee’s death, the Option and all rights granted under this Agreement, to the
extent such rights will not theretofore have been exercised, may be exercised by
Optionee’s designated beneficiary, or if none, by the Optionee’s personal
representative or by the person or persons to whom the Option will pass by will
or by the applicable laws of descent and distribution.

 

Termination of Optionee’s employment with the Company to accept employment with
a subsidiary of the Company, or vice versa or to go on leave of absence at the
request, or with the approval, of the Company will not be deemed a termination
of employment for the for the purpose of this paragraph.  In the event of
termination of employment under subparagraph 5.2 above, Optionee may exercise
the Option only to the extent vested under paragraph 2 above on the date of
termination.

 

6.                                      Limitation on Transfer.  Except as
otherwise provided in subparagraph 5.4 above, or pursuant to a DRO, the Option
and all rights granted under this Agreement are personal to Optionee and cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to execution, attachment
or similar processes.

 

7.                                      Employment Relationship.  For purposes
of this Agreement, Optionee shall be considered to be in the employment of the
Company as long as Optionee remains an employee of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, or its delegate, as appropriate, and its determination shall be
final.

 

The Plan and this Agreement shall not constitute a contract of employment
between the Company, any successor corporation or a parent or subsidiary
corporation of the Company or any successor corporation and Optionee.  Each
Optionee is an at-will employee except as provided in any other written
agreement.  Nothing contained in the Plan (or any Award made pursuant to this
Plan) or the Agreement shall confer upon Optionee any right to continue in the
employment of the Company, or guarantee of payment of future incentives, or
shall interfere with, affect or restrict in any way, the rights of the Company,
which are expressly reserved, to discharge Optionee, any time for any reason
whatsoever, with or without cause.

 

8.                                      Availability of Plan/Plan Incorporated. 
Optionee acknowledges that Company has made available to Optionee a copy of the
Plan and agrees that this Award of Options shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.  In the event of any conflict between the
Plan and this Agreement, the provisions of the Plan will prevail.  Optionee’s
rights hereunder are subject to modification or termination in certain events,
as provided in the Plan,

 

3

--------------------------------------------------------------------------------


 

including without limitation such rules and regulations as may from time to time
be adopted or promulgated in accordance with paragraph 1.3 of the Plan. 
Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Plan.

 

9.                                      Committee Powers. No provision contained
in this Agreement shall in any way terminate, modify or alter, or be construed
or interpreted as terminating, modifying or altering any of the powers, rights
or authority vested in the Committee or, to the extent delegated, in its
delegate pursuant to the terms of the Plan or resolutions adopted in furtherance
of the Plan, including, without limitation, the right to make certain
determinations and elections with respect to the Options. All decisions of the
Committee (as established pursuant to the Plan) with respect to any questions
concerning the application, administration or interpretation of the Plan will be
conclusive and binding on the Company and Optionee.

 

10.                               No Rights as Shareholder.  Optionee will have
no rights as shareholder with respect to shares of the Company’s Stock covered
by this Option until the date of the issuance of a stock certificate or stock
certificates.  No adjustment will be made for cash dividends for which the
record date is prior to the date such stock certificate or certificates are
issued.

 

11.                               Compliance with Securities Laws.  No shares
may be purchased or issued upon the exercise of this Option unless and until any
then applicable requirements of the Securities and Exchange Commission, the
California Commissioner of Corporations, any national securities exchange upon
which the Stock of the Company may be listed and any other regulatory agency
having jurisdiction have been fully complied with.

 

12.                               Dispute Resolution.  If a dispute arises
between Optionee and Company in connection with the Stock Option award or the
vesting or exercise of the Stock Options, the dispute will be resolved by
binding arbitration with the American Arbitration Association (AAA) in
accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

13.                               Binding Effect.  This Agreement will bind and
inure to the benefit of the Company and its successors and assigns, and Optionee
and any heir, executor or administrator of Optionee as permitted by subparagraph
5.4.

 

14.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date and
year written above.

 

 

CITY NATIONAL CORPORATION,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<Colleague Name>

 

 

 

Optionee

 

 

 

PLEASE RETURN ONE COPY OF THE SIGNED AGREEMENT TO THE COMPENSATION
SECTION OF HUMAN RESOURCES (86-001)

 

5

--------------------------------------------------------------------------------